
	

114 HR 1523 IH: Community Bank Access to Capital Act of 2015
U.S. House of Representatives
2015-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1523
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2015
			Mr. Garrett introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To provide relief to community banks and promote their access to capital, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Community Bank Access to Capital Act of 2015. 2.Small bank holding company policy statement threshold (a)Asset thresholdNot later than the end of the 3-month period beginning on the date of the enactment of this Act, the Board of Governors of the Federal Reserve System shall revise the Small Bank Holding Company Policy Statement on Assessment of Financial and Managerial Factors (12 C.F.R. part 225, appendix C) to change the asset threshold under such policy from less than $1,000,000,000 (as set by Public Law 113–250) to less than $5,000,000,000.
 (b)Conforming amendmentSection 171(b)(5)(C) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5371(b)(5)(C)) is amended by striking $1,000,000,000 and inserting $5,000,000,000.
			3.Basel III exemption for community banks
 (a)In generalNot later than the end of the 3-month period beginning on the date of the enactment of this Act, the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, and the Federal Deposit Insurance Corporation shall issue regulations exempting community banks from any regulation issued to implement the International regulatory framework for banks (Basel III).
 (b)Capital requirements adjustmentThe Comptroller of the Currency, the Board of Governors of the Federal Reserve System, and the Federal Deposit Insurance Corporation shall make such revisions to capital requirements as they determine necessary or appropriate in light of the regulations required under subsection (a).
 (c)Community bank definedFor purposes of this section, the term community bank means an insured depository institution (as defined under section 3 of the Federal Deposit Insurance Act) with consolidated assets of $50,000,000,000 or less.
 4.Internal control attestation requirement exemptionsSection 404(c) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262(c)) is amended— (1)by striking that is neither and inserting the following:
				
 that—(1)is neither; (2)by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (2)is an insured depository institution or a depository institution holding company (as such terms are defined, respectively, under section 3 of the Federal Deposit Insurance Act), and has less than $1,000,000,000 in consolidated assets..
 5.Regulation D changesThe Securities and Exchange Commission— (1)may not adjust—
 (A)the $1,000,000 net worth threshold under section 230.501(a)(5) of title 17, Code of Federal Regulations; or
 (B)the $200,000 and $300,000 income thresholds under section 230.501(a)(6) of title 17, Code of Federal Regulations; and
 (2)shall, not later than the end of the 3-month period beginning on the date of the enactment of this Act, revise section 230.506(b)(2)(i) of title 17, Code of Federal Regulations, to change the limitation on the number of purchasers contained in such section from 35 to 70.
			6.Shareholder threshold treatment of savings and loan holding companies
 (a)Amendments to section 12 of the Securities Exchange Act of 1934Section 12(g) of the Securities Exchange Act of 1934 (15 U.S.C. 78l(g)) is amended— (1)in paragraph (1)(B), by striking or a bank holding company, as such term is defined in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841) and inserting , a bank holding company, or a savings and loan holding company; and
 (2)in paragraph (4), by striking or a bank holding company, as such term is defined in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841) and inserting , a bank holding company, or a savings and loan holding company.
 (b)Amendments to section 15 of the Securities Exchange Act of 1934Section 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(d)) is amended, in the third sentence, by striking or a bank holding company, as such term is defined in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841), 1,200 persons persons and inserting , a bank holding company, or a savings and loan holding company of less than 1,200 persons.
 (c)DefinitionsSection 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)) is amended— (1)by redesignating the second paragraph (80) (relating to funding portals) as paragraph (81); and
 (2)by adding at the end the following:  (82)Bank holding companyThe term bank holding company has the meaning given such term under section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841).
 (83)Savings and loan holding companyThe term savings and loan holding company has the meaning given such term under section 10(a) of the Home Owners’ Loan Act (12 U.S.C. 1467a(a))..
				
